

113 HR 723 PCS: Wood-Pawcatuck Watershed Protection Act
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 286113th CONGRESS1st SessionH. R. 723IN THE SENATE OF THE UNITED STATESJune 12, 2013ReceivedDecember 20, 2013Read twice and placed on the calendarAN ACTTo amend the Wild and Scenic Rivers Act to designate a segment of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers in the States of Connecticut and Rhode Island for study for potential addition to the National Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the Wood-Pawcatuck Watershed Protection Act.2.Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers Study(a)Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:(__)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and ConnecticutThe approximately 10-mile segment of the Beaver River from its headwaters in Exeter, Rhode Island, to its confluence with the Pawcatuck River; the approximately 5-mile segment of the Chipuxet River from Hundred Acre Pond to its outlet into Worden Pond; the approximately 10-mile segment of the upper Queen River from its headwaters to the Usquepaugh Dam in South Kingstown, Rhode Island, and including all its tributaries; the approximately 5-mile segment of the lower Queen (Usquepaugh) River from the Usquepaugh Dam to its confluence with the Pawcatuck River; the approximately 11-mile segment of the upper Wood River from its headwaters to Skunk Hill Road in Richmond and Hopkinton, Rhode Island, and including all its tributaries; the approximately 10-mile segment of the lower Wood River from Skunk Hill Road to its confluence with the Pawcatuck River; the approximately 28-mile segment of the Pawcatuck River from Worden Pond to Nooseneck Hill Road (RI Rte 3) in Hopkinton and Westerly, Rhode Island; and the approximately 7-mile segment of the lower Pawcatuck River from Nooseneck Hill Road to Pawcatuck Rock, Stonington, Connecticut, and Westerly, Rhode Island..(b)Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:(__)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and ConnecticutNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall—(A)complete the study of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and Connecticut, described in subsection (a)(__);(B)submit a report describing the results of that study to the appropriate committees of Congress;(C)include in the report under subparagraph (B) the effect of the designation under this Act on—(i)existing commercial and recreational activities, such as hunting, fishing, trapping, recreational shooting, motor boat use, or bridge construction;(ii)the authorization, construction, operation, maintenance, or improvement of energy production and transmission infrastructure; and(iii)the authority of State and local governments to manage those activities encompassed in clauses (i) and (ii); and(D)identify—(i)all authorities that will authorize or require the Secretary to influence local land use decisions (such as zoning) or place restrictions on non-Federal land if the area studied is designated under this paragraph;(ii)all authorities that the Secretary may use to condemn property if the area studied is designated under this paragraph; and(iii)all private property located in the area studied under this provision..Passed the House of Representatives June 11, 2013.Karen L. Haas,ClerkDecember 20, 2013Read twice and placed on the calendar